Citation Nr: 1540572	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-03 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kim Krummeck, Attorney


ATTORNEY FOR THE BOARD

Department of Veterans Affairs




INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  He died in March 2012.  The appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The appellant filed a timely notice of disagreement (NOD) with the July 2012 rating decision which, inter alia, denied entitlement to accrued benefits.  However, she did not perfect an appeal by filing a substantive appeal (VA Form 9).  Accordingly, that issue is not on appeal before the Board.

The issues of entitlement to service connection for colon cancer, lung cancer, liver cancer, nerve damage of the bilateral hands, posttraumatic stress disorder (PTSD), bilateral hearing loss, tinnitus, and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, on the basis of substitution, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Although the January 2014 statement of the case (SOC) noted that the Appellant had been recognized as the Veteran's substitute claimant, the AOJ has not adjudicated the above claims, on the basis of substitution, in a rating decision.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A July 2012 rating decision denied service connection, inter alia, for the cause of the Veteran's death.  In April 2013, the Appellant's representative filed a notice of disagreement with the July 2012 rating decision.  Although an SOC addressing entitlement to accrued benefits was issued in January 2014, a review of the record reveals that, to date, an SOC addressing service-connection for the cause of the Veteran's death has not been issued.  Accordingly, the Board is required to remand this claim for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

Furnish the appellant and her representative an SOC as to the issues of service connection for the cause of the Veteran's death.  In order to perfect an appeal of the claim, the appellant must still timely file a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






